Case: 16-13065   Date Filed: 03/06/2018   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-13065
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 3:16-cv-00060-TCB



ROBERT L. CLARK,

                                                          Petitioner-Appellant,

                                  versus

GREGORY MCLAUGLIN,

                                                         Respondent-Appellee.
                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (March 6, 2018)



Before TJOFLAT, NEWSOM, and EDMONDSON, Circuit Judges.
               Case: 16-13065     Date Filed: 03/06/2018    Page: 2 of 3


PER CURIAM:



      Petitioner Robert Clark, a Georgia state prisoner proceeding pro se, appeals

the dismissal of his 28 U.S.C. § 2254 petition and the denial of what we take as a

motion for reconsideration. The district court determined that the section 2254

petition was an unauthorized second or successive petition. No reversible error has

been shown; we affirm.

      In 2004, Petitioner was convicted of kidnapping and was sentenced to 16

years’ imprisonment. Petitioner’s conviction was affirmed on direct appeal. Clark

v. State, 629 S.E.2d 103, 105 (Ga. Ct. App. 2006). Petitioner later filed a state

habeas petition, which was denied by the state court in October 2010. In 2012, the

Georgia Supreme Court then denied Petitioner a certificate of probable cause to

appeal the denial. In 2016, Petitioner filed the section 2254 petition at issue in this

appeal.

      The district court committed no error in determining that Petitioner’s 2016

section 2254 petition was second or successive. The record demonstrates that

Petitioner filed an earlier section 2254 petition in 2012 that was denied on the

merits. Because Petitioner has failed to obtain authorization from this Court to file

a second or successive petition, the district court lacked jurisdiction to consider

Petitioner’s 2016 petition. See Farris v. United States, 333 F.3d 1211, 1216 (11th


                                           2
              Case: 16-13065     Date Filed: 03/06/2018    Page: 3 of 3


Cir. 2003) (“Without authorization, the district court lacks jurisdiction to consider

a second or successive petition.”).

      Because we conclude that Petitioner’s 2016 petition was dismissed properly

as second or successive, the district court abused no discretion in denying

Petitioner’s motion for reconsideration. Moreover -- to the extent Petitioner’s

motion for reconsideration could be construed as a motion under Fed. R. Civ. P.

59(e) -- Petitioner failed to identify either newly discovered evidence or a manifest

error of law or fact that would warrant relief. See Arthur v. King, 500 F.3d 1335,

1343 (11th Cir. 2007).

      AFFIRMED.




                                          3